DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on March 19, 2021.
Claims 1–23 are currently pending and have been examined.
Information Disclosure Statement
The Information Disclosure Statement filed on August 10, 2022 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, line 2, “to determine and intent” should read “to determine an intent”.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 23 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 17/207,062.  The corresponding claim limitations in each application are listed below for comparison.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Number
Pending App. No. 16/674,468
Claim Number
Copending App. No. 16/674,456
23
A data platform, comprising: 
14
A data platform, comprising:
23
a processor for executing a set of instructions; 
14
a processor for executing a set of instructions; 
23
a memory for storing the set of instructions, wherein the set of instructions are executed to: 
14
a memory for storing the set of instructions, wherein the set of instructions are executed to:
23
receive one or more user identifications for a user,
14
receive one or more user identifications for a user,
23
authenticate the user,
14
authenticate the user,
23
receive one or more user queries,
14
receive one or more user queries,
23
retrieve content associated with the one or more user queries including the investment data, 
14
retrieve content associated with the one or more user queries including the investment data, 
23
display the content in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions, 
14
display the content in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions, 
23
receive revisions to the one or more queries, 
14
receive revisions to the one or more queries, 
23
retrieve revised content associated with the revisions including revisions to the investment data, and 
14
retrieve revised content associated with the revisions including revisions to the investment data, and 
23
display the revised content in the continuous display and saving the previous content.
14
display the revised content in the continuous display and saving the previous content.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19–21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7–11 of copending Application No. 17/207,062 (“reference application”).
For claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application discloses a narrower scope that is encompassed by claim 1 of the present application.  Claim 1 of the reference application discloses an identical content retrieval method as claim 1 of the present application, but additionally discloses electronic devices for capturing user data for the data platform.  Claim 1 of the reference application therefore discloses all of the limitations of the present application, even if it further recites electronic devices for the data platform.  Thus, claim 1 of the reference application anticipates claim 1 of the present application.
For claim 19, claim 7 of the reference application discloses a method identical to claim 19 of the present application.
For claim 20, claim 8 of the reference application discloses a method identical to claim 20 of the present application.
For claim 21, claims 9–11 of the reference application discloses methods identical to claim 21 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–22 are directed to a process (“A method”), and claim 23 is directed to a machine (“A data platform”).  Thus, claims 1–23 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–23, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving one or more user identifications for a user; 
authenticating the user; 
receiving one or more user queries; 
retrieving content associated with the one or more user queries including the investment data; . . . 
receiving revisions to the one or more queries; 
retrieving revised content associated with the revisions including revisions to the investment data; and 
 . . . saving the previous content.
The claims, therefore, recite authenticating a user, which is the abstract idea of methods of organizing human activity because they recite the fundamental economic practice of mitigating risk.  The claims also recite retrieving content based on a user query, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.  The additional elements of the claims are various generic technologies and computer components to implement these abstract ideas (“continuous display”, “servers”, “databases”, “machine learning”, “artificial intelligence”, “user interface”, “processor”, and “memory”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to retrieve, display, and update user search results.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 23 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in this claim other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are performed by a system in claim 23.  Thus, because the same analysis should be used for all categories of claims, claim 23 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–22 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 4, 17, 18, and 22, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the content retrieval recited in claim 1 by further specifying how the content is displayed—“generating branches in the content”, “as sequential and connected information”, “customized to communicate the content”, “customized in response to user feedback or user preferences”, and “providing prices associated with assets”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 3, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the content retrieval recited in claim 1 by further specifying the queries received—“a series of queries”.
For claims 5–7, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite performing an investment action or financial transaction in response to the content retrieved, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 8, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the content retrieval recited in claim 1 by further specifying what is searched—“documentation of customer communications”.
For claim 9, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the content retrieval recited in claim 1 by further specifying how the content is retrieved—“communicate with one or more external servers and services to retrieve the content”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 10–13, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the content retrieval recited in claim 1 by further specifying how the content is determined—“creating one or more models”, “automatically analyze data”, “utilize user preferences and executable routines”, and “utilized to generate multiple levels”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 14–16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the content retrieval recited in claim 1 by further specifying how the content is determined—“machine learning or artificial intelligence are utilized to determine and intent”, “machine learning or artificial intelligence expand the one or more queries”, and “data associated with the content is ranked and rated”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  Claims 14–16 do introduce more specific technology—machine learning or artificial intelligence—but again, these are merely being used as generic tools to implement the abstract idea above.  The machine learning or artificial intelligence only provide an alternative means for providing content for user queries, rather than creating any type of improvement to the technology itself.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 19 and 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the content retrieval recited in claim 1 by further specifying how the content is determined—“ automatically rating and scoring the content” and “rated with a score and ranked”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 21, the additional limitations of this claim merely recite additional steps that amount to no more than insignificant extra-solution activity.  This claim recites generating a document from the content retrieved.  The limitations of this claim fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data outputting, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of this dependent claim fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent No. 8,458,065 (“Zhang”) in view of Gross et al., U.S. Patent App. No. 2006/0277167 (“Gross”) and Nishant et al., U.S. Patent App. No. 2019/0012390 (“Nishant”).
For claim 1, Zhang teaches:
A method for analyzing investment data, comprising (col. 16, lines 57–65: example process): . . .
receiving one or more user queries (col. 8, lines 53–67: user-entered commands);
retrieving content associated with the one or more user queries including the investment data (col. 9, line 51–col. 10, line 27: data from databases obtained);
displaying the content (col. 10, lines 28–43: search results returned to user) . . .;
receiving revisions to the one or more queries (col. 20, lines 29–49: user input regarding results);
retrieving revised content associated with the revisions including revisions to the investment data (col. 18, lines 9–16: updated results based on user inputs); and
displaying the revised content (col. 18, lines 9–16: updated results outputted to user) . . ..
Zhang does not teach: receiving one or more user identifications for a user; authenticating the user; in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions; and in the continuous display and saving the previous content.
	Gross, however, teaches:
in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions (¶ 118–119: search list results in continuous list that can be scrolled through; ¶ 64: zooming); and
in the continuous display and saving the previous content (¶ 118–119: search list results in continuous list; ¶ 116: search results stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang by adding the continuous results from Gross.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—through viewing multiple results and satisfying user search needs—a benefit explicitly disclosed by Gross (¶ 5–6: need for enabling user to view multiple contents at once and satisfying user’s identified needs).
The combination of Zhang and Gross does not teach: receiving one or more user identifications for a user; and authenticating the user.


	Nishant, however, teaches:
receiving one or more user identifications for a user (¶ 110: user credentials  from user); and
authenticating the user (¶ 110: user credentials authenticated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the continuous results in Gross by adding the authentication from Nishant.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—by improving accuracy and personalization of user search—a benefit explicitly disclosed by Nishant (¶ 4: need for improving accuracy of query results and need for providing intelligent suggestions; ¶ 110: authentication of user credentials provides personalized chat).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these methods together.
For claim 2, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Gross further teaches:
The method of claim 1, further comprising: generating branches in the content associated with the revised content in response to receiving the revisions (¶ 94: sub-windows from original search results).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the authentication in Nishant by adding the continuous results from Gross.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—through viewing multiple results and satisfying user search needs—a benefit explicitly disclosed by Gross (¶ 5–6: need for enabling user to view multiple contents at once and satisfying user’s identified needs).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these methods together.
For claim 3, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, further comprising: generating branches in the content associated with the revised content in response to receiving the revisions (col. 9, lines 51–67: multiple database queries can be made).
For claim 4, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Gross further teaches:
The method of claim 1, wherein the continuous display communicates all of the one or more user queries and the content including the investment data as sequential and connected information (¶ 29, 105–107: sequential results displayed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the authentication in Nishant by adding the continuous results from Gross.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—through viewing multiple results and satisfying user search needs—a benefit explicitly disclosed by Gross (¶ 5–6: need for enabling user to view multiple contents at once and satisfying user’s identified needs).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these methods together.
For claim 5, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, further comprising: performing an investment action in response to the content or the revised content (col. 24, lines 16–44: purchase or sale may be automatically carried out by learning module).
For claim 6, Zhang, Gross, and Nishant teach all the limitations of claim 5 above, and Zhang further teaches:
The method of claim 5, wherein the investment action is a financial transaction performed through one or more remote servers (col. 24, lines 16–44: purchase or sale by learning module; col. 11, lines 57–67: system may be on server).
For claim 7, Zhang, Gross, and Nishant teach all the limitations of claim 6 above, and Zhang further teaches:
The method of claim 6, wherein the investment action is prepared and requires user approval to be implemented (col. 24, lines 16–44: user may provide final determination on purchase or sale decision).
For claim 8, Zhang, Gross, and Nishant teach all the limitations of claim 5 above, and Zhang further teaches:
The method of claim 5, further comprising: searching documentation of customer communications in compliance with securities and exchange commission and other regulations and laws associated with the user (col. 13, lines 22–34: features are searched; Table 1, col. 6, line 60–col. 8, line 6: features include financial documents and SEC forms).
For claim 9, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1 performed by one or more servers (col. 11, lines 57–67: system may be on server), wherein one or more databases associated with the one or more servers stores the content and the revised content, and wherein the one or more servers communicate with one or more external servers and services to retrieve the content and the revised content (col. 9, line 51–col. 10, line 27: queried information stored on databases, and then forwarded).
For claim 10, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, further comprising: creating one or more models for creating the content (col. 9, lines 1–16: customized model for searching).
For claim 11, Zhang, Gross, and Nishant teach all the limitations of claim 10 above, and Zhang further teaches:
The method of claim 10, wherein the one or more models are utilized to automatically analyze data associated with the one or more queries (col. 9, lines 1–16: customized model can use past search information).

For claim 12, Zhang, Gross, and Nishant teach all the limitations of claim 10 above, and Zhang further teaches:
The method of claim 10, wherein the one or more models utilize user preferences and executable routines (col. 9, lines 1–16: customized model can use user preferences and information).
For claim 13, Zhang, Gross, and Nishant teach all the limitations of claim 11 above, and Zhang further teaches:
The method of claim 11, wherein the one or more models are utilized to generate multiple levels of the content utilizing one of the one or more queries (col. 9, lines 1–16: customized model for searching; Fig. 9, col. 20, lines 29–49: multiple results displayed based on searches).
For claim 14, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Nishant further teaches:
The method of claim 1, wherein machine learning or artificial intelligence are utilized to determine and intent of the one or more user queries to provide predictive analysis and predictive content (¶ 29: machine learning for intent analysis; ¶ 30: predictions for user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the continuous results in Gross by adding the machine learning from Nishant.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—by improving accuracy and personalization of user search—a benefit explicitly disclosed by Nishant (¶ 4: need for improving accuracy of query results and need for providing intelligent suggestions; ¶ 5: invention provides intent analysis system).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these methods together.
For claim 15, Zhang, Gross, and Nishant teach all the limitations of claim 14 above, and Nishant further teaches:
The method of claim 14, wherein the machine learning or artificial intelligence expand the one or more queries to generate the content (¶ 31: platform may provide additional options to refine search).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the continuous results in Gross by adding the machine learning from Nishant.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—by improving accuracy and personalization of user search—a benefit explicitly disclosed by Nishant (¶ 4: need for improving accuracy of query results and need for providing intelligent suggestions; ¶ 5: invention provides intent analysis system).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these methods together.
For claim 16, Zhang, Gross, and Nishant teach all the limitations of claim 14 above, and Zhang further teaches:
The method of claim 14, wherein the machine learning or artificial intelligence learned from a plurality of users performing a plurality of queries to generate content, wherein the data associated with the content is ranked and rated to optimize future content (col. 19, lines 33–51: users score results, which are stored and used to improve future results).
For claim 17, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, wherein a user interface is customized to communicate the content to the user (col. 20, line 50–col. 21, line 6: user results customized).
For claim 18, Zhang, Gross, and Nishant teach all the limitations of claim 17 above, and Zhang further teaches:
The method of claim 17, wherein the user interface is customized in response to user feedback or user preferences (col. 20, line 50–col. 21, line 6: user results customized based on user preferences and similarity scores inputted).
For claim 19, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, further comprising: automatically rating and scoring the content and the revised content (col. 17, lines 46–63: scores calculated for results).
For claim 20, Zhang, Gross, and Nishant teach all the limitations of claim 19 above, and Zhang further teaches:
The method of claim 19, wherein components of the content and revised content are rated with a score and ranked (col. 17, lines 46–63: scores calculated for feature vectors of results).
For claim 22, Zhang, Gross, and Nishant teach all the limitations of claim 1 above, and Zhang further teaches:
The method of claim 1, further comprising: providing prices associated with assets returned by the revised content (Fig. 9, col. 20, lines 29–49: display results with prices; Table 1, col. 6, line 60–col. 8, line 6: features include price).
For claim 23, Zhang teaches:
A data platform, comprising (col. 8, lines 22–41: example system): . . .
receive one or more user queries (col. 8, lines 53–67: user-entered commands),
retrieve content associated with the one or more user queries including the investment data (col. 9, line 51–col. 10, line 27: data from databases obtained),
display the content (col. 10, lines 28–43: search results returned to user) . . .,
receive revisions to the one or more queries (col. 20, lines 29–49: user input regarding results),
retrieve revised content associated with the revisions including revisions to the investment data (col. 18, lines 9–16: updated results based on user inputs), and
display the revised content (col. 18, lines 9–16: updated results outputted to user) . . ..
Zhang does not teach: a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed to: receive one or more user identifications for a user, authenticate the user, in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions, and in the continuous display and saving the previous content.
	Gross, however, teaches:
in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions (¶ 118–119: search list results in continuous list that can be scrolled through; ¶ 64: zooming), and
in the continuous display and saving the previous content (¶ 118–119: search list results in continuous list; ¶ 116: search results stored).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang by adding the continuous results from Gross.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—through viewing multiple results and satisfying user search needs—a benefit explicitly disclosed by Gross (¶ 5–6: need for enabling user to view multiple contents at once and satisfying user’s identified needs).
The combination of Zhang and Gross does not teach: a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed to: receive one or more user identifications for a user, and authenticate the user.


	Nishant, however, teaches:
a processor for executing a set of instructions (¶ 48: processing device executing instructions);
a memory for storing the set of instructions, wherein the set of instructions are executed to (¶ 48: memory storing instructions to perform the functions):
receive one or more user identifications for a user (¶ 110: user credentials  from user), and
authenticate the user (¶ 110: user credentials authenticated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang and the continuous results in Gross by adding the authentication from Nishant.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user search—by improving accuracy and personalization of user search—a benefit explicitly disclosed by Nishant (¶ 4: need for improving accuracy of query results and need for providing intelligent suggestions; ¶ 110: authentication of user credentials provides personalized chat).  Zhang, Gross, and Nishant are all related to user searching, so one of ordinary skill in the art would have been motivated to make this searching even more effective by combining these systems together.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent No. 8,458,065 (“Zhang”) in view of Gross et al., U.S. Patent App. No. 2006/0277167 (“Gross”); Nishant et al., U.S. Patent App. No. 2019/0012390 (“Nishant”); and Cujak et al., U.S. Patent App. No. 2008/0162327 (“Cujak”).
Zhang, Gross, and Nishant teach all the limitations of claim 19 above.  The combination of Zhang, Gross, and Nishant does not teach: automatically generating documentation including the revised content, wherein the documentation complies with audit standards, and wherein the documentation is searchable.
	Cujak, however, teaches:
The method of claim 19, further comprising: automatically generating documentation including the revised content, wherein the documentation complies with audit standards, and wherein the documentation is searchable (¶ 57–58: auditing documents generated based on search or query; ¶ 75: document based on audit standard).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the searching in Zhang, the continuous results in Gross, and the authentication in Nishant by adding the document generation from Cujak.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating audits—a benefit explicitly disclosed by Cujak (¶ 82: preparation for audits may be expensive and time-consuming; ¶ 83: invention generates documents based on information needed). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Ramer et al., U.S. Patent App. No. 2009/0240568, discloses searching and manipulating search results for display.  
Hart et al., U.S. Patent App. No. 2015/0149432, discloses user search queries for searching financial data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696